                                                                                    1 Brian A. Sutherland (SBN 248486)
                                                                                      bsutherland@reedsmith.com
                                                                                    2
                                                                                      REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105-3659
                                                                                    4 Telephone: (415) 543-8700
                                                                                      Facsimile: (415) 391-8269
                                                                                    5

                                                                                    6 Attorneys for Defendant Yelp Inc.

                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10                                  SAN FRANCISCO DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                  Case No. 3:19-cv-01188- EMC
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,
                                                                                                                                     CERTIFICATE OF SERVICE
                                                                                   14
                                                                                              vs.
                                                                                   15
                                                                                        YELP, INC., a California Corporation,
                                                                                   16
                                                                                        1-10 INCLUSIVE,
                                                                                   17
                                                                                                          Defendants.
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                         CERTIFICATE OF SERVICE
                                                                                    1                               CERTIFICATE OF SERVICE

                                                                                    2         I am a resident of the State of California, over the age of eighteen years, and not
                                                                                    3 a party to the within action. My business address is REED SMITH LLP, 101 Second

                                                                                    4 Street, Suite 1800, San Francisco, CA 94105. On April 25, 2019, I served the following

                                                                                    5 documents by the method indicated below:

                                                                                    6
                                                                                         REPLY IN SUPPORT OF YELP INC.’S MOTION TO DISMISS THE FIRST
                                                                                    7    AMENDED COMPLAINT UNDER RULE 12(b)(6)
                                                                                    8

                                                                                    9
                                                                                             by causing the documents listed above to be placed in a sealed envelope with
                                                                                              postage thereon fully prepaid, in the United States mail at San Francisco,
                                                                                   10         California, addressed as set forth below.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        by placing the document(s) listed above in a sealed envelope(s) and consigning it
                                                                                              to an express mail service for guaranteed delivery on the next business day
                                                                                   12
                                                                                              following the date of consignment to the address(es) set forth below.
REED SMITH LLP




                                                                                   13
                                                                                             by transmitting via email to the parties at the email addresses listed below, in
                                                                                   14         accordance with the parties’ agreement to accept service by email:

                                                                                   15                                    Jaron Brignac
                                                                                                                         16450 Palomino PL, 204
                                                                                   16
                                                                                                                         Santa Clarita, CA 91387
                                                                                   17                                    Tel: (818) 738-9861
                                                                                                                         Fax: (818) 698-6492
                                                                                   18                                    Email: bpcslaw@gmail.com
                                                                                   19
                                                                                              I declare under penalty of perjury that the above is true and correct. Executed
                                                                                   20
                                                                                        on April 25, 2019, at San Francisco, California.
                                                                                   21

                                                                                   22                                              /s/ Brian A. Sutherland
                                                                                                                                   Brian A. Sutherland
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                  –1–
                                                                                                                         CERTIFICATE OF SERVICE
